PER CURIAM.
The article in question is a yarn which is known as imitation silk, the fabric woven therefrom being known and sold as “nearsilk,” a fancy name, indicating that, though the fabric may present silk-like effects, it is not in fact silk. There are two provisions for yarns in the act, viz.: “Par. 385 (Act July 24, 1897, c. 11, § 1, Schedule E, 30 Stat. 185 [U. S. Comp. St. 1901, p. 1668]). ⅝ ⅜ * Silk or yarns of every description * * *' thirty per centum ad valorem”; and “Par. 302. Cotton thread and carded yarn, warps .or warp yarn, colored, bleached, dyed, etc. ⅜ ⅜ ⅜ on all numbers exceeding number twenty and up to number eighty, one-fourth of one cent per nurpber per pound.” Act July 24, 1897, c. 13, § 1, Schedule I, 30 Stat. 175 [U. S. Comp. St. 1901, p. 1655.]
It is conceded by both sides that the yarn here imported is not silk and is not cotton, and therefore that it is not directly covered by either of these paragraphs; also, that it is not enumerated in the schedules of the act. Both sides refer to the similitude clause, section 7 (30 Stat. 205 [U. S. Comp. St. p. 1693]), which reads:
“Each and every imported article, not enumerated in this act, which is similar, either in material, quality, texture, or the use to which it may be applied, to any article enumerated in this act as chargeable with duty, shall pay the same rate of duty which is levied on the enumerated article which it most resembles in any of the particulars before mentioned,” etc.
The board held that:
“The yarns are similar to silk yarn in three of these characteristics — namely, quality, texture, and use — and are not similar to cotton yarns as to any of the characteristics named in section 7.”
We are unable to assent to these propositions, in view of the findings of the board as to these particular importations. It would appear from a suggestion in the record that some imitation silk yarns have •been made from silk waste, but the board finds that these yarns are made' from cotton waste. The cotton waste is dissolved in a solution of cup-ammonium, a salt of copper and ammonia, and this solution is forced through fine apertures, discharging into a bath of acetic acid, forming threads of cellulose. The board describes the process as consisting in “dissolving cellulose, without decomposing the same, and causing the same to flow in a thread or fiber-like stream into a bath containing a precipitant of cellulose, whereby the latter is precipitated from its solution in a thread of fiber-like form.” The analysis shows that except for 10 per cent, of moisture the substance is non-nitrated cellulose; cotton consists of nearly pure cellulose. The board finds that the yarns thus made require treatment in dyeing more nearly resembling the dyeing of cotton yarn than that of silk yarn, and that they are woven in the same manner as cotton yarns. In texture they are similar equally to cotton yarn and to silk yarn, consisting o'f fibrous threads or filaments. So in the use to which they may be applied, silk yarns, cotton yarns,^ and these yarns are all woven into fabrics for dress goods, upholstery purposes, and what not. So far as quality is concerned, they certainly *63resemble cotton yarn as much as they do silk yarn. As to material, however, being made from cotton waste, a vegetable product, and being in their finished condition fiber-like threads of cellulose, they more nearly resemble cotton yarn than they do the 'threads or yarns of silk, which are spun from the cocoons of the silkworm. We are therefore of the opinion that they most resemble the yarns of paragraph 302, and, being nonenumerated, should be classified accordingly.
The decision is reversed.